Citation Nr: 1219771	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for diabetic nephropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for diabetic nephropathy and assigned a noncompensable (zero percent) disability rating, effective November 29, 2006.  In December 2007, the Veteran disagreed with the assigned noncompensable disability rating, and timely perfected his appeal in June 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to an initial compensable disability rating for diabetic nephropathy; thus, it is necessary to remand the case to the agency of original jurisdiction (AOJ) for the development.

The Board notes that the Veteran has not been provided with sufficient notice of VA's duties to notify and assist him in establishing an initial compensable disability rating consistent with the Veterans Claims Assistance Act of 2000.  On remand, the AOJ should provide the Veteran with appropriate notice.

The Board is also aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Here, the most recent VA treatment records associated with the Veteran's paper claims file are dated in December 2006.  As such, the AOJ should obtain any outstanding VA treatment records dated since December 2006.

Along these lines, the Veteran's "Virtual VA" electronic folder contains more recent rating decisions not currently associated with the paper claims file.  Listed in the rating decisions is additional evidence, including VA treatment records dated through January 2010.  Notably, a January 2010 VA genitourinary examination report is also listed.  A summary of the examination reflects that the Veteran may currently be on dialysis.

The VA treatment records and examination report may be relevant to the diabetic nephropathy issue on appeal and may contain crucial evidence in deciding the appeal.  Although the evidence is listed in Virtual VA, the actual records are not associated with either the paper or electronic claims file.  At this juncture, although VA is moving toward a virtual system, it is not in place for all ROs or all veterans.  This Veteran's claims file includes a paper file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, the Board finds that a remand is also necessary to associate with the claims file any records referred to in Virtual VA or in any temporary file that may have been created.  See 38 C.F.R. § 19.7 (2011) (decisions of the Board are based on a review of the entire record).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran has consistently maintained that his diabetic nephropathy has increased in severity.  He was afforded a VA examination in February 2007 and should be afforded a new examination.  Although the January 2010 VA examination may contain the appropriate information for ascertaining the current level of disability, another VA examination should be conducted on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist with respect to an initial compensable disability rating for diabetic nephropathy.

2.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the AMC on behalf of the Veteran.  Additionally, for any records currently referred to in Virtual VA that are not in the claims file, associate the records with either the paper claims file or Virtual VA .  The records must include the VA genitourinary examination report from January 2010.

3.  Obtain any outstanding VA treatment records dated since December 2006.  Any response received should be memorialized in the Veteran's VA claims file.

4.  After the aforementioned development is complete and the records are obtained to the extent available, the schedule the Veteran for a VA examination with an appropriate expert to ascertain the current level of severity of the Veteran's service-connected diabetic nephropathy.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the examination.  

All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for an initial compensable disability rating for diabetic nephropathy.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


